SECOND AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

 

 

THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), is
dated as of February 18, 2014, by and between WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”), and U.S. WELL SERVICES,
LLC, a Delaware limited liability company (“Borrower”).

 

WITNESSETH:

 

WHEREAS, Borrower and Lender entered into that certain Credit and Security
Agreement, dated as of May 9, 2013, as amended by that certain First Amendment
to Credit and Security Agreement, dated as of November 12, 2013 (as amended, the
“Credit Agreement”), whereunder Lender agreed to make extensions of credit from
time to time to, or for the account of, Borrower;

 

WHEREAS, Borrower has requested that Lender (i) consent to the consummation of
the Transactions (as defined below), and (ii) make certain amendments to the
Credit Agreement, in each case, subject to the terms hereof; and

 

WHEREAS, Lender has agreed to (i) consent to the consummation of the
Transactions, and (ii) make certain amendments to the Credit Agreement, in each
case, subject to the terms hereof.

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Defined Terms.  Unless otherwise defined herein, all capitalized
terms used herein have the meanings assigned to such terms in the Credit
Agreement, as amended hereby.

 

SECTION 2.  Amendments.  Upon the Amendment Effective Date (as hereinafter
defined), the Credit Agreement shall be amended as follows:

 

(a)New definitions of “Second Amendment Effective Date” and “SMRF Interests” are
hereby added to Schedule 1.1 of the Credit Agreement in a manner that maintains
alphabetical order, to read as follows:

“‘Second Amendment Effective Date’ means February 18, 2014.

 

“‘SMRF Interests’ means the SMRF Interests under, and as defined in, Borrower’s
LLC Agreement.”

 

(b)The definition of “Permitted Indebtedness” set forth on Schedule 1.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“‘Permitted Indebtedness’ means:





Second Amendment to Credit and Security Agreement

 

--------------------------------------------------------------------------------

 

 

(a) Indebtedness evidenced by this Agreement or the other Loan Documents;

 

(b) Indebtedness set forth on Schedule 5.19 to the Information Certificate and
any Refinancing Indebtedness in respect of such Indebtedness;

 

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness;

 

(d) endorsement of instruments or other payment items for deposit;

 

(e) the incurrence by any Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Borrower’s
and its Subsidiaries’ operations and not for speculative purposes;

 

(f) obligations in respect of performance bonds or sureties in an aggregate
amount not to exceed $100,000 incurred in the ordinary course of business;

 

(g) Indebtedness incurred to finance deferred insurance premiums in the ordinary
course of business;

 

(h) Indebtedness incurred in respect of Bank Products other than pursuant to
Hedge Agreements;

 

(i) Indebtedness owed to Regions Bank in respect of the Regions Bank LC;

 

(j) the SMRF Interests;  

 

(k) the Senior Secured Bonds; and

 

(l) Indebtedness constituting Permitted Investments;

 

provided,  that for purposes of this definition, none of the foregoing
Indebtedness of, or actions taken by, USW Financing (except for the transactions
contemplated by the terms and conditions of the Indenture) shall be considered
“Permitted Indebtedness”.”

 

(c)The definition of “Series A Units” set forth on Schedule 1.1 of the Credit
Agreement is hereby deleted in its entirety and not replaced.

 

(d)Section 2.9 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“2.9Maturity Termination Dates.    Lender’s obligations under this Agreement
shall continue in full force and effect for a term ending on the earliest of (i)
May 9, 2017, or (ii) ninety



 

Second Amendment to Credit and Security Agreement2

--------------------------------------------------------------------------------

 

(90) days prior to the maturity date of the Senior Secured Bonds, or (iii)
ninety (90) days prior to the maturity date of the SMRF Interests (the earliest
of these dates set forth in items (i), (ii), and (iii), the “Maturity Date”), or
(iv) the date Borrower terminates the Revolving Credit Facility, or (v) the date
the Revolving Credit Facility terminates pursuant to Sections 10.1 or 10.2
following an Event of Default (the earliest of these dates set forth in items
(i)-(v), the “Termination Date”).  The foregoing notwithstanding, Lender shall
have the right to terminate its obligations under this Agreement immediately and
without notice upon the occurrence and during the continuation of an Event of
Default.  Borrower promises to pay the Obligations (including principal,
interest, fees, costs, and expenses, including Lender Expenses) in full on the
Termination Date (other than the Hedge Obligations, which shall be paid in
accordance with the applicable Hedge Agreement).”

 

(e)Section 7.7(a) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“(a)Except to the extent required in connection with an Excess Cash Offer under
the Indenture, and as permitted in accordance with the terms and conditions of
the Intercreditor Agreement, or in connection with Refinancing Indebtedness
permitted by Section 7.1,

(i)optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or any of its Subsidiaries, other than the Obligations
in accordance with this Agreement or a Bank Product Agreement, or

(ii)make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

 

(iii)otherwise redeem the SMRF Interests, without the prior, written consent of
Lender, or”

 

(f)Section 7.9 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“7.9Restricted Junior Payments.

 Make any Restricted Junior Payment, other than (a) so long as it is permitted
by law, and so long as Borrower is a “pass-through” tax entity for United States
federal income tax purposes, Borrower may declare and pay Pass-Through Tax
Liabilities, net of any prior year loss carry-forwards, (b) Restricted Junior
Payments to Borrower’s Subsidiaries that are Guarantors, (c) unless a Default or
an Event of Default has occurred or is continuing, or would result therefrom,
Borrower may repurchase its Stock that is owned by former officers, directors or
employees (or the estate thereof) of Borrower or its Subsidiaries in connection
with their resignation, termination or severance of employment in an aggregate
amount not to exceed $100,000 during any fiscal year, (d) unless a Default or an
Event of Default has occurred or is continuing, or would result therefrom,
Borrower may redeem, repurchase, retire or otherwise acquire any of its Stock
upon or in connection with the exercise or vesting of options or restricted
Stock (granted pursuant to any option plan or incentive compensation plan of
Borrower, if such Stock constitutes all or a portion of the exercise price or is
surrendered (or deemed surrendered) in connection with satisfying any income tax
obligation



 

Second Amendment to Credit and Security Agreement3

--------------------------------------------------------------------------------

 

incurred in connection with such exercise or vesting and so long as no payments
are made in cash or other property in connection therewith, (e) unless a Default
or an Event of Default has occurred or is continuing, or would result therefrom,
Borrower may redeem, repurchase, retire or otherwise acquire any of its Stock
upon the exercise of warrants (including the Warrants) described on Schedule
5.1(b) to the Information Certificate if such Stock constitutes all or a portion
of the exercise price or is surrendered (or deemed surrendered) in connection
with satisfying any income tax obligation incurred in connection with such
exercise and so long as no payments are made in cash or other property in
connection therewith, and (f) unless a Default or an Event of Default has
occurred or is continuing, or would result therefrom, Borrower may make cash
payments solely in lieu of the issuance of fractional shares in connection with
the exercise of warrants (including the Warrants), Stock options, restricted
Stock or other securities convertible into or exchangeable for Stock of
Borrower; provided that any such cash payment shall not be for the purpose of
evading the limitations of this Section 7.9 to officers, directors and employees
in respect of phantom Stock.”

 

(g)Section 7.14 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“7.14Limitation on Issuance of Stock.    Except for the SMRF Interests and any
other Stock described on Schedule 5.1(b) to the Information Certificate, issue
or sell or enter into any agreement or arrangement for the issuance and sale of
any Prohibited Preferred Stock.”

 

(h)Section 5.1(b) on Exhibit D of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(b)Set forth on Schedule 5.1(b) to the Information Certificate is a complete
and accurate description of the authorized capital Stock of Borrower, by class,
and, as of the Second Amendment Effective Date, a description of the number of
shares of each such class that are issued and outstanding.  Other than as
described on Schedule 5.1(b) to the Information Certificate, there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
capital Stock as of the Second Amendment Effective Date, including any right of
conversion or exchange under any outstanding security or other
instrument.  Except for the SMRF Interests and the obligations under the Warrant
Agreement to pay cash to holders of Warrants upon the exercise thereof in lieu
of the issuance of fractional shares of Stock, Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.”

 

(i)Schedule 5.1(b) to the Information Certificate is hereby deleted in its
entirety and replaced with Revised Schedule 5.1(b) in the form attached hereto
and incorporated herein.

 

SECTION 3.Consent.  Borrower has informed the Lender that Borrower desires to:

 

(a)amend its existing Amended and Restated Limited Liability Company Agreement
pursuant to a Second Amendment to the Amended and Restated Limited Liability
Company Agreement



 

Second Amendment to Credit and Security Agreement4

--------------------------------------------------------------------------------

 

of U.S. Well Services, LLC (the “LLC Amendment”) in substantially the form
previously presented to Lender, in order to authorize the issuance of Senior
Mandatorily Redeemable Financial Interests of Borrower (the “SMRF Interests”)
and offer for purchase (the “SMRF Interests Offering Transaction”) 760,000 SMRF
Interests at a purchase price of $39.47368421 per SMRF Interest pursuant to
subscription agreements (collectively, the “Subscription Agreement”) by and
among Borrower and the purchasers party thereto; and

 

(b)enter into a certain Redemption Agreement (the “Redemption Agreement”) with
ORB Investments, LLC, a Louisiana limited liability company (“ORB”), pursuant to
which, among other things, Borrower shall purchase from ORB, and ORB shall sell
to Borrower, all of its 600,000 Series A Units of Borrower (the “Assigned
Units”) in exchange for $30,000,000 (the “Redemption Transaction,” and together
with the SMRF Interests Offering Transaction, the “Transactions”).

Notwithstanding the provisions contained in each of Section 7.1 (which prohibits
Borrower from creating, incurring, assuming, suffering to exist, guaranteeing,
or otherwise becoming or remaining liable, directly or indirectly for, any
Indebtedness, except for Permitted Indebtedness), Section 7.3 (which prohibits
Borrower from entering into any reorganization, recapitalization, or
reclassification of its Stock), Section 7.7(a)(i) (which limits Borrower’s right
to redeem any Indebtedness of Borrower or any of its Subsidiaries), Section
7.7(b)(iii) (which limits Borrower’s right to amend its Governing Documents),
Section 7.9 (which limits Borrower’s right to make Restricted Junior Payments),
Section 7.11 (which limits Borrower’s right to make Investments), Section 7.12
(which limits Borrower’s right to transact with Affiliates), and Section 7.14
(which limits Borrower’s right to issue or sell or enter into any agreement or
arrangement for the issuance and sale of any Prohibited Preferred Stock), of the
Credit Agreement, upon satisfaction and fulfillment of the conditions precedent
set forth in Section 5 of this Amendment, Lender hereby consents to the
consummation by Borrower of the Transactions; provided,  further, the
Transactions are consummated solely in accordance with the terms of the LLC
Amendment, the Subscription Agreement, and the Redemption Agreement, in each
case, in the form approved by Lender.  The consents agreed to herein (w) are
strictly limited to (i) each of Section 7.1,  Section 7.3,  Section 7.7(a)(i),
 Section 7.7(b)(iii),  Section 7.9,  Section 7.11,  Section 7.12, and Section
7.14 of the Credit Agreement, and (ii) the Transactions, and except as expressly
set forth herein, all the other terms, provisions and conditions of the Credit
Agreement shall remain in full force and effect; (x) shall not extend nor be
deemed to extend to any Default or Event of Default that may now exist or
hereafter arise under the Credit Agreement or any of the other Loan Documents,
whether similar or dissimilar to the matters consented to herein, (y) shall not
impair, restrict or limit any right or remedy of Lender with respect to any
Default or Event of Default that may now exist or hereafter arise under the
Credit Agreement or any of the other Loan Documents, and (z) shall not
constitute any course of dealing or other basis for altering any obligation of
Borrower or any right, privilege or remedy of Lender under the Credit Agreement
or any of the other Loan Documents.

 

SECTION 4.Representations, Warranties and Covenants of Borrower.  Borrower
represents and warrants to Lender, and agrees that:

 

(a)the representations and warranties contained in the Credit Agreement (as
amended hereby) and the other outstanding Loan Documents are true and correct in
all material respects at and as of the date hereof as though made on and as of
the date hereof, except (i) to the extent specifically made



 

Second Amendment to Credit and Security Agreement5

--------------------------------------------------------------------------------

 

with regard to a particular date and (ii) for such changes as are a result of
any act or omission specifically permitted under the Credit Agreement (or under
any Loan Document), or as otherwise specifically permitted by Lender;

(b)on the Amendment Effective Date, after giving effect to this Amendment, no
Default or Event of Default will have occurred and be continuing;

(c)the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of, and duly executed and
delivered by, Borrower, and this Amendment is a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, except as the enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law); and

(d)the execution, delivery and performance of this Amendment do not conflict
with or result in a breach by Borrower of any term of any Material Contract or
other agreement or instrument to which Borrower is a party or is subject.

SECTION 5.Conditions Precedent to Effectiveness of Amendment.  This Amendment
shall become effective (the “Amendment Effective Date”) upon satisfaction of
each of the following conditions:

(a)Each of Borrower and Lender shall have executed and delivered to Lender this
Amendment, and such other documents as Lender may reasonably request;

(b)All limited liability company proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Lender and its
legal counsel in their sole discretion;

(c)No Default or Event of Default shall have occurred and be continuing; and

(d)All legal matters incident to the transactions contemplated hereby shall be
reasonably satisfactory to counsel for Lender.

SECTION 6.Execution in Counterparts.  This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of this Amendment by
telefacsimile, “.pdf file” or other electronic method of transmission shall be
equally as effective as delivery of an originally executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile, “.pdf file” or other electronic method of transmission also shall
deliver an originally executed counterpart of this Amendment but the failure to
deliver an originally executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

SECTION 7.Costs and Expenses.  Borrower hereby affirms its obligation under the
Credit Agreement to reimburse Lender for all Lender Expenses (including
reasonable attorneys’ fees) paid or



 

Second Amendment to Credit and Security Agreement6

--------------------------------------------------------------------------------

 

incurred by Lender in connection with the preparation, negotiation, execution
and delivery of this Amendment.

SECTION 8.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO
THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

SECTION 9.Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 10.Effect of Amendment; Reaffirmation of Loan Documents.  The parties
hereto agree and acknowledge that (a) nothing contained in this Amendment in any
manner or respect limits or terminates any of the provisions of the Credit
Agreement or the other outstanding Loan Documents other than as expressly set
forth herein and (b) the Credit Agreement (as amended hereby) and each of the
other outstanding Loan Documents remain and continue in full force and effect
and are hereby ratified and reaffirmed in all respects.  Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended hereby.

SECTION 11.Headings.  Section headings in this Amendment are included herein for
convenience of any reference only and shall not constitute a part of this
Amendment for any other purposes.

 

SECTION 12.Release.  BORROWER HEREBY ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS‑COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM LENDER, ITS AFFILIATES AND PARTICIPANTS, OR
ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR
ATTORNEYS.  BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES LENDER, ITS AFFILIATES AND PARTICIPANTS, AND THEIR RESPECTIVE
PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDER
AND ITS PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
THE LIABILITIES, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT
AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT.  BORROWER HEREBY



 

Second Amendment to Credit and Security Agreement7

--------------------------------------------------------------------------------

 

COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY,
NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF
ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY
NATURE AGAINST LENDER, ITS AFFILIATES AND PARTICIPANTS, OR THEIR RESPECTIVE
SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, EMPLOYEES, AND PERSONAL AND
LEGAL REPRESENTATIVES ARISING ON OR BEFORE THE DATE HEREOF OUT OF OR RELATED TO
LENDER’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS IN ADMINISTERING,
ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO COLLECT THE OBLIGATIONS OF
BORROWER TO LENDER, WHICH OBLIGATIONS WERE EVIDENCED BY THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS.

[Signature page follows]

 

 

Second Amendment to Credit and Security Agreement8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF,  the parties hereto have caused this Amendment to be
executed and delivered as of the date first above written.

BORROWER:

U.S. WELL SERVICES, LLC

By: /s/ Brian Stewart

Name: Brian Stewart

Title: CEO

 

LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Paul Truax

Name: Paul Truax

Title: Authorized Signatory

 

Signature Page to Second Amendment to

Credit and Security Agreement

 

--------------------------------------------------------------------------------

 

Revised Schedule 5.1(b)

 

TO INFORMATION CERTIFICATE

Capitalization of Borrower

and Subsidiaries

 

 

 

 

US Well Services, LLC

Equity table

 

Pro Forma

 

 

Fully Diluted

Series A-E

 

Shares

Percent

ORB Preferred Units (Series B)

 

                   1,421,133


45.09% 

ORB Preferred Units (Series E)

 

                      663,195


21.04% 

Stevenson (Series B)

 

                        71,057


2.25% 

Bonds (Series B)

 

                      373,277


11.84% 

Layton (Series C)

 

                      167,500


5.31% 

GHS (Series C)

 

                        25,000


0.79% 

Travis (Series D)

 

                          7,500


0.24% 

Self (Series D)

 

                      124,426


3.95% 

McPherson (Series D)

 

                      124,426


3.95% 

Brian Stewart (Series D)

 

                        74,655


2.37% 

Ken Sill (Series D)

 

                        49,770


1.58% 

Johnson (Series D)

 

                        12,443


0.49% 

Kurtz (Series D)

 

                        12,443


0.40% 

Houston (Series D)

 

                        24,885


0.79% 

 

 

 

 

Total

 


3,151,710 

100.09% 

 

 

 

 

SMRF Interests

 

 

 

Sea Port Group Securities, LLC

 


760,000 

100.00% 

 

 

 

 

Total

 


760,000 

100.00% 

 

 

 

 

Summary

 

 

 

Series A

 


0 

0.00% 

Series B

 


1,865,467 

47.69% 

Series C

 


192,500 

4.92% 

Series D

 


430,548 

11.01% 

Series E

 


663,195 

16.95% 

SMRF Interests

 


760,000 

19.43% 

 

 

 

 

Total

 


3,911,710 

100.00% 





Revised Schedule 5.1(b)

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Name

 

Authorized Shares/Issued Shares

Holder

Type of Rights/Stock

(common/preferred/option/ class)

Number of Shares (after exercise of all rights to acquire shares)

Percent Interest (on a fully diluted basis)

USW Financing Corp.

1,000

Borrower

Common

1,000

100%

 

 

 

Borrower’s SMRF Interests are mandatorily redeemable as provided in Borrower’s
LLC Agreement.

 

Borrower has issued the Warrants pursuant to the Warrant Agreement.



Revised Schedule 5.1(b)

 

--------------------------------------------------------------------------------